—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Alpert, J.), entered July 8, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court that the appellant failed to make a prima facie showing affirmatively establishing the absence of notice as a matter of law (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320; Goldman v Waldbaum, Inc., 248 AD2d 436). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.